DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, 12-14, 18-20, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al (Pub. No: US 20190053161A1) in view of Jafarian et al (Pub. No: US 20150036576 A1).
Regarding claims 1, 3, 23, Rao et al discloses a data transmitting method (figs. 5-6) in a narrow-band communication system (figs. 5-6; this computing device has multiple radios), for data communication between a two-way radio (radio 104 or  radio 504; wireless connectivity between the computing device and other devices) at a transmitting end and a two-way radio (accessory radio 106, 108 or accessory radio 506, 508; the computing device 102 may include a 
However, Rao et al does not specifically teach that a duration of the period of time is less than a time length for the two-way radio at the receiving end re-entering into a sleeping state from the operating state.
On the other hand, Jafarian et al, from the same field of endeavor, discloses a mobile station that includes a processing system coupled to the receiver and configured to wake the receiver for a period. The period of time can exceed at least a transmission period of the wake-up sequence plus a transmission period of the wake-up message (read as : duration of the period of time is less than a time length for the two-way radio at the receiving end ;paragraph 0011, 0017). Furthermore, the receiving STAs may be configured to reduce power consumption by employing a power saving scheme that places the wake-up circuit or activation circuit in different operational states, such as ultra-low power, doze, or awake. The low power receiver cycles between an awake state and a doze state based on a duty cycle. The awake state of the duty cycle begins at a defined time and lasts for a period of time (read as : duration of the period of time is less than a time length for the two-way radio at the receiving end re-entering into a sleeping state from the operating state ; paragraph 0042, 0048, 0055). Note that the station may transition among three operational states: Awake, Doze, or ultra-low power (ULP). In addition, an STA 106 may transmit a ULP message to another STA 106 that is in a power save mode, the ULP 
Regarding claim 2, Rao et al as modified discloses a data transmitting method in a narrow-band communication system (figs. 5-6; this computing device has multiple radios), wherein a duration of the pilot signal is not less than a duration of a sleeping state of the two-way radio (the accessory radio 106 may be configured to initially wake up 1 second after going to sleep, transmit a beacon signal, and then go back to sleep again if no response is received from an accessory device 108; paragraph 0044, 0047) at the receiving end (the accessory radio may transition from the active state to the sleep state after the period of inactivity exceeds a defined threshold ; paragraph 0067-0068).
 Regarding claims 7, 9, 24, Rao et al discloses a data receiving method in a narrow-band communication system (figs. 5-6; this computing device has multiple radios), for data communication between a two-way radio at a transmitting end (radio 104 or  radio 504; wireless connectivity between the computing device and other devices) and a two-way radio (accessory radio 106, 108 or accessory radio 506, 508, 706) at a receiving end, wherein the data receiving 
However, Rao et al does not specifically teach that a duration of the period of time is less than a time length for the two-way radio at the receiving end re-entering into a sleeping state from the operating state.
On the other hand, Jafarian et al, from the same field of endeavor, discloses a mobile station that includes a processing system coupled to the receiver and configured to wake the receiver for a period of time. The period of time can exceed at least a transmission period of the wake-up sequence plus a transmission period of the wake-up message (read as : duration of the period of time is less than a time length for the two-way radio at the receiving end ;paragraph 0011, 0017). Furthermore, the receiving STAs may be configured to reduce power consumption by employing a power saving scheme that places the wake-up circuit or activation circuit in different operational states, such as ultra-low power, doze, or awake. The low power receiver cycles between an awake state and a doze state based on a duty cycle. The awake state of the duty cycle begins at a defined time and lasts for a period of time (read as : duration of the period of time is less than a time length for the two-way radio at the receiving end re-entering into a sleeping state from the operating state ; paragraph 0042, 0048, 0055). Note that the station may transition among three operational states: Awake, Doze, or ultra-low power (ULP). In addition, an STA 106 may transmit a ULP message to another STA 106 that is in a power save mode, the ULP message indicating whether there is data buffered for the STA 106. The receiving STA 106 
	 Regarding claim 8, Rao et al as modified discloses a data receiving method in a narrow-band communication system (figs. 5-6; this computing device has multiple radios), wherein a duration of the pilot signal is not less than a duration of a sleeping state of the two-way radio (the accessory radio 106 may be configured to initially wake up 1 second after going to sleep, transmit a beacon signal, and then go back to sleep again if no response is received from an accessory device 108; paragraph 0044, 0047) at the receiving end (the accessory radio may transition from the active state to the sleep state after the period of inactivity exceeds a defined threshold ; paragraph 0067-0068). 
	Regarding claims 12, 14, Rao et al discloses a two-way radio (accessory radio 106, 108 or accessory radio 506, 508) at a transmitting end (figs. 5-6; this computing device has multiple radios), comprising: a communication module (radio 106: the accessory radio 106 may periodically transmit a beacon signal, where the beacon signal may enable accessory devices 108 to discover the computing device 102; paragraph 0038) for transmitting a pilot signal, the pilot signal (the accessory radio may periodically transmit a beacon signal; it means that the beacon 
However, Rao et al does not specifically teach that a duration of the period of time is less than a time length for the two-way radio at the receiving end re-entering into a sleeping state from the operating state.
On the other hand, Jafarian et al, from the same field of endeavor, discloses  a mobile station that includes a processing system coupled to the receiver and configured to wake the receiver for a period of time. The period of time can exceed at least a transmission period of the wake-up sequence plus a transmission period of the wake-up message (read as : duration of the 
	Regarding claim 13, Rao et al as modified discloses a two-way radio (accessory radio 106, 108 or accessory radio 506, 508) at a transmitting end (figs. 5-6; this computing device has multiple radios), wherein a duration of the pilot signal is not less than a duration of a sleeping 
	Regarding claims 18, 20, Rao et al discloses a two-way radio (accessory radio 106, 108 or accessory radio 506, 508) at a receiving end (figs. 5-6; this computing device has multiple radios), comprising: a communication module (accessory radio 106, 108 or accessory radio 506; the accessory radio 706 may also include a transmitter 764 and a receiver 766, which may also be collectively referred to as a transceiver 768) for receiving a pilot signal; a processing module for setting (the accessory radio may periodically transmit a beacon signal; it means that the beacon signal could be used to set the two-way radio at the receiving end into an active state) the two-way radio at the receiving end (the accessory radio 706 may also include a transmitter 764 and a receiver 766) into an operating state or a sleeping state (the accessory radio may periodically broadcast its presence to the one or more accessory devices while operating in an active state ; the accessory radio 106 may transition from the active state to a sleep state after a period of inactivity; paragraph 0039-0040) according to the pilot signal (the accessory radio may transition from an active state (in which the accessory radio periodically transmits a beacon signal) to a sleep state after a period of inactivity); and a data receiving module (the accessory radio 706 may also include a transmitter 764 and a receiver 766, which may also be collectively referred to as a transceiver 768 ; in addition, the accessory radio 106 may transition from the active state 220 to a sleep state 222 when the period of inactivity exceeds a defined threshold; paragraph 0044, 0067-0068) for receiving data transmitted by the two-way radio at the 
However, Rao et al does not specifically teach that a duration of the period of time is less than a time length for the two-way radio at the receiving end re-entering into a sleeping state from the operating state.
On the other hand, Jafarian et al, from the same field of endeavor, discloses  a mobile station that includes a processing system coupled to the receiver and configured to wake the receiver for a period of time. The period of time can exceed at least a transmission period of the wake-up sequence plus a transmission period of the wake-up message (read as : duration of the period of time is less than a time length for the two-way radio at the receiving end ;paragraph 0011, 0017). Furthermore, the receiving STAs may be configured to reduce power consumption by employing a power saving scheme that places the wake-up circuit or activation circuit in different operational states, such as ultra low power, doze, or awake. The low power receiver cycles between an awake state and a doze state based on a duty cycle. The awake state of the duty cycle begins at a defined time and lasts for a period of time (read as : duration of the period of time is less than a time length for the two-way radio at the receiving end re-entering into a sleeping state from the operating state ; paragraph 0042, 0048, 0055). Note that the station may transition among three operational states: Awake, Doze, or ultra low power (ULP). In addition, an STA 106 may transmit a ULP message to another STA 106 that is in a power save mode, the 
	Regarding claim 19, Rao et al as modified discloses a two-way radio (accessory radio 106, 108 or accessory radio 506, 508) at a receiving end (figs. 5-6; this computing device has multiple radios), wherein a duration of the pilot signal is not less than a duration of a sleeping state of the two-way radio (the accessory radio 106 may be configured to initially wake up 1 second after going to sleep, transmit a beacon signal, and then go back to sleep again if no response is received from an accessory device 108; paragraph 0044, 0047) at the receiving end (the accessory radio may transition from the active state to the sleep state after the period of inactivity exceeds a defined threshold ; paragraph 0067-0068). 
Claims 6, 11, 17, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al (Pub. No: US 20190053161A1) in view of Jafarian et al (Pub. No: US 20150036576 A1) as applied to claims 1, 7, 12, 18 above, and further in view of Hendershot et al (US Patent 10615834 B1).

However, Hendershot et al discloses a two-way communication device (two-way communication device 100) where the pilot signal includes at least one of a mute signal, a subsonic signal, and a tone signal (the transmitter portion 104 periodically transmits a signal to the receiver portion 102; the transmitter portion 104 may be configured with a user input interface feature, such as a button, that may be configured for causing the transmitter portion 104 to immediately send a reminder signal to receiver portion 102; col. 2, lines 36-49; col. 3, lines 55-63), and the pilot signal is used to notify the two-way radio at the receiving end to switch off a speaker (the receiver portion 102 receives the reminder signal and responds (by lighting up indicator 106, by emitting a sound, or by other visual and auditory signal), then the receiver portion 102 is authenticated as belonging with the transmitter portion 104 ; col. 3, line 64-col. 4, line 21; col. 5, lines 42-51), in addition to being used to set the two-way radio at the receiving end into an operating state (the receiver portion 102 detects that the transmitter portion 104 is detached via a signal pin 118 on the detachable connector; the receiver portion then enters a Receive Only mode; col. 6, lines 50-67; col. 8, lines 36-62). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Hendershot to the modified system of Jafarian and Rao in order to provide a two-way communication device for receiving and sending communication signals for allowing information received via the communication signals to be listened to via a speaker.
Claims 5, 10, 16, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al (Pub. No: US 20190053161A1) in view of Jafarian et al (Pub. No: US 20150036576 A1) as applied to claim above, and further in view of Meylan et al (Pub. No: US 20200112918 A1).
Regarding claims 5, 10, 16, 21, Rao and Jafarian disclose everything claimed as explained above except the features of the data transmitting method that further comprising: immediately after transmitting the pilot signal by the two-way radio at the transmitting end, transmitting, by the two-way radio at the transmitting end, data to be transmitted to the two-way radio at the receiving end, wherein a sum of a duration of the pilot signal and a duration for transmitting data to be transmitted is not greater than a data transmission duration as stipulated in Federal Communications Commission standard.
However, Meylan et al, discloses the features of data transmitting method that further comprising: immediately after transmitting the pilot signal by the two-way radio at the transmitting end (the first wireless device 101 also includes a wireless transceiver 107 for two-way communication with a wireless hub or system controller 109; in addition, the wake-up mechanism is used to notify a wireless device of a system state, to notify the wireless device of an emergency, to synchronize wireless devices; paragraph 0006, 0022), transmitting (an electronic processor is configured to operate the wireless device and communicate through the primary wireless transceiver when in an active mode and to monitor the secondary wireless receiver for a wake-up signal when in a sleep mode), by the two-way radio at the transmitting end  (electronic processor 317 monitors the “wake-up” A-D channel 315 for the wake-up signal and initiates the “wake-up” routine in response; paragraph 0028-0029), data to be transmitted to the two-way radio at the receiving end (the entire main radio 305 may be configured to operate in a low-power mode; paragraph 0029, 0040), wherein a sum of a duration of the pilot signal .
Allowable Subject Matter
Claims 4, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853.  The examiner can normally be reached on 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641